ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_05_FR.txt. SI

OPINION INDIVIDUELLE DE M. WELLINGTON KOO,
VICE-PRÉSIDENT

[Traduction]

I. Je m’associe entièrement aux conclusions de la Cour relatives aux
première, deuxième et quatrième exceptions préliminaires ainsi qu'aux
motifs sur lesquels ces conclusions sont fondées, sauf sur un point
concernant la deuxième exception qui appelle quelques explications
de ma part. En ce qui concerne la troisième exception préliminaire,
j'ai le regret de ne pas pouvoir m’associer aux conclusions de la Cour
en faveur d’une jonction au fond. J’estime que cette exception aurait dû
être rejetée. Je me propose d'indiquer les raisons de mon opinion sur
ces deux points.

I

2. Après avoir rappelé que le défendeur invoque à l’appui de la
deuxième exception préliminaire la décision prise par la Cour dans
l'affaire Israél c. Bulgarie, l'arrêt énumère un certain nombre de diffé-
rences entre cette affaire et l'affaire actuelle. Cela est facilement compré-
hensible dans la mesure où il s’agit de marquer que la présente affaire
est abordée de façon indépendante, en elle-même. Toutefois, selon moi,
le fait d'appeler l’attention sur ces différences n'implique nullement que
l’on justifie la décision prise dans l’affaire précédente ni que les différences
en question suffisent à justifier cette décision, à propos de laquelle je
maintiens le point de vue exprimé dans l'opinion dissidente collective
jointe à larrét rendu dans cette affaire.

3. Les différences indiquées dans la présente décision, à propos de la
deuxième exception préliminaire, n’ont selon moi qu’un intérêt acces-
soire pour la question en cause. La situation résultant du jeu de
l'article 36, paragraphe 5, du Statut par rapport à la déclaration d’accep-
tation faite par la Bulgarie en application de l’article 36 et la situation
qui découle du jeu de l'article 17, paragraphe 4, du traité hispano-
belge de 1927 par rapport à l’article 37 sont fondamentalement similaires,
sinon identiques, dans la mesure où il s’agit du transfert de la juridiction
obligatoire de l’ancienne Cour à la nouvelle. Dans les deux cas, le facteur
du maintien en vigueur a une importance essentielle, indépendamment
de la disparition de la Cour permanente, tenue pour acquise. L'expression
« still in force » qui, s'agissant des déclarations d'acceptation mentionnées
à l’article 36, paragraphe 5, a été rédigée à l’origine en anglais et traduite
en français par les mots « pour une durée qui n’est pas encore expirée »,
correspond à la seule condition mise audit transfert. En ce qui concerne
l’article 37, la condition, en fait, est la même, car elle exige « un traité
ou une convention en vigueur [qui] prévoit le renvoi à une juridiction que

49
BARCELONA TRACTION (OP. IND. WELLINGTON KOO) 52

devait instituer la Société des Nations ou à la Cour permanente de
Justice internationale ». La dissolution future, tant de la Société des
Nations que de la Cour, était connue, et l'on savait qu’elles allaient
disparaître. L'article 37 et l’article 36, paragraphe 5, ont le même but,
à savoir conserver dans toute la mesure possible les arrangements en
vigueur intéressant la juridiction obligatoire, indépendamment de la
dissolution attendue de la Société des Nations et de la Cour. Peu importe
la forme de l'instrument qui comporte une clause de juridiction obliga-
toire. Que cette clause constitue le seul objet dudit instrument, ou qu’elle
ne soit que l’une des dispositions d’un traité ou d’une convention pour le
règlement pacifique des différends par des organes déterminés, ou encore
qu'il s'agisse d’une disposition spéciale d’un traité ou d’une convention
de caractère général concernant d’autres questions, cela n’a pas d’impor-
tance décisive pour le transfert de la juridiction en vertu de l’article 37.
Ce qui importe, c'est qu’en pareil cas le traité ou la convention demeure
en vigueur. Ce maintien en vigueur s'applique à l'instrument dans son
ensemble ; tant que l'instrument lui-même demeure en vigueur, la clause
de juridiction obligatoire demeure en vigueur elle aussi, de même que les
déclarations d'acceptation faites en application de l’article 36 de l’ancien
Statut sont considérées aux fins de l’article 36, paragraphe 5, du nouveau
Statut comme demeurant en vigueur pour la durée restant à courir,
L'article 17 (4) du traité de 1927 de même que la déclaration d’accepta-
tion de la Bulgarie peuvent avoir été temporairement inopérants en
raison de la dissolution de la Cour permanente de Justice internationale
mais ce facteur transitoire d’inapplicabilité allait de soi ; il était la raison
d’être de l’article 37 comme il était la raison d’être de l’article 36, para-
graphe 5, à l'égard des déclarations d'acceptation faites en application
de l’article 36. En d’autres termes, le but même de ces deux dispositions
était d’écarter l'effet que pourrait avoir la dissolution de l'ancienne
Cour et de rendre possible le transfert effectif de sa compétence obliga-
toire à la nouvelle Cour.

4. En outre, si l’on y regarde de plus près, on s’aperçoit que l’argu-
ment fondé sur la différenciation entre l'affaire de l’Incident aérien
et la présente affaire n’explique pas suffisamment la décision prise dans
le premier cas. Du point de vue juridique, il n'existe vraiment aucune
distinction en ce qui concerne le principe du transfert de l’ancienne
Cour à la nouvelle Cour. Seules diffèrent les deux sources d'obligation
de se soumettre à la juridiction obligatoire. Dans le cas des déclarations
d'acceptation souscrites en vertu de l’article 36, paragraphe 2, de l’ancien
Statut, comme dans le cas des déclarations similaires faites en vertu de la
disposition qui porte le même numéro dans le nouveau Statut, l'efficacité
dépend du degré de concordance des termes de deux acceptations don-
nées, compte tenu des réserves et des limitations liées au principe de
la réciprocité; en revanche, les clauses juridictionnelles auxquelles
l'article 37 est applicable découlent du consentement et de l'accord
mutuel des parties contractantes ayant conclu des instruments bila-

50
BARCELONA TRACTION (OP. IND. WELLINGTON KOO) 53

téraux ou multilatéraux. Mais le processus du transfert lui-même
et l'effet juridique du transfert réalisé sont les mêmes dans les deux
situations, tout comme le but des deux dispositions du Statut est
identique. La seule différence est qu’en l'espèce, comme l'arrêt le souligne
à juste titre, l’obligation fondamentale de se soumettre à un règlement
judiciaire est nettement stipulée à l'article 2 et à l’article 17 (x) du traité
de 1927 de même qu’à l’article 23 qui vise «les contestations qui
surgiraient au sujet de l'interprétation ou de l'exécution du présent
traité », tandis que les dispositions de l’article 17 (4) ont un caractère
plutôt fonctionnel, en ce qui concerne le tribunal appelé à statuer,
et il en est de même des articles 27 et 22 où un tribunal chargé de régler
certaines affaires est mentionné.

5. Etant donné la situation en l'espèce, la différence quant à l'effet
juridique, si elle existe, n’est pas une question de nature — ce n’est
qu'une affaire de degré et cela concerne la validité de la source de
l'obligation. C’est pourquoi la validité du transfert de la juridiction
obligatoire se justifie mieux encore en vertu de l’article 37 qu’en vertu
de l’article 36, paragraphe 5. Ceci ne veut pas dire que la décision rendue
en l'affaire de I’Incedent aérien se justifiait également en droit.

I

6. La troisième exception préliminaire soulève indubitablement
d'importants problèmes de droit et de fait. En principe, j'estime qu'il
est bon en matière judiciaire d'adopter une politique de prudence qui
facilite la bonne administration de la justice et la Cour a certainement
le pouvoir discrétionnaire de décider la jonction au fond pour des
motifs valables comme elle le fait dans le présent arrêt.

7. En l'espèce, toutefois, je suis d’avis que la Cour aurait pu et dû
statuer sur cette exception. Les divers problèmes en cause et l’argu-
mentation fouillée encore que contradictoire des deux Parties ont été
clairement exposés de façon presque exhaustive dans les écritures, fort
détaillées, et lors de la longue procédure orale. Le demandeur prie
subsidiairement la Cour, au cas où la troisième exception préliminaire
ne serait pas rejetée, de la joindre au fond ; le défendeur soutient, de son
côté, que la question soulevée par cette exception est « absolument mûre
pour être tranchée » et que la demande subsidiaire de jonction au fond
présentée par la Belgique n’est pas justifiée.

8. Quand on considère les conclusions des Parties sur la troisième
exception préliminaire, deux questions principales se posent d'emblée,
à savoir 4) une question de droit et b) une question de fait, la solution
des autres problèmes soulevés étant subordonnée à la réponse donnée
à ces deux questions. La question de droit peut être énoncée dans les
termes suivants : le droit international reconnait-il à un Etat le droit

SI
BARCELONA TRACTION (OP. IND. WELLINGTON KOO) 54

de protéger ses ressortissants, personnes physiques ou morales, qui sont
actionnaires d’une société étrangère et qui ont subi un dommage ou un
préjudice du fait d’un acte internationalement illicite commis par un Etat
tiers à l'encontre de la société ? Quant à la question de fait, elle porte
sur les deux points essentiels suivants : premièrement, les actions de la
Barcelona Traction inscrites au nom de nominees de nationalité améri-
caine dans la comptabilité de la société et appartenant, selon le deman-
deur, à des personnes physiques et morales de nationalité belge sont-elles
prima facie la propriété de ces ressortissants ? Deuxièmement, ces per-
sonnes ont-elles été lésées à raison du préjudice causé à ladite société
par des actes, mesures ou omissions internationalement illicites des
organes du Gouvernement défendeur ?

g. Si l’on répond négativement à la question de droit et si néanmoins
les faits et les circonstances de l’espèce ne paraissent pas dépourvus de
poids et de sérieux, la prudence qui s'impose en matière judiciaire et le
souci d’une bonne administration de la justice militent en faveur d’une
jonction au fond qui permettra de trancher deux questions lors de la
seconde phase de la procédure, si celle-ci doit finalement avoir lieu. On
devra d'abord déterminer si les faits et les circonstances de l’espèce
fournissent une base juridique suffisante pour qu'il soit légitime de
reconnaître au demandeur qualité pour agir devant la Cour. Si ce n’est
pas le cas, la réclamation du demandeur devra être considérée comme
irrecevable et la troisième exception préliminaire devra être retenue.
Si c’est au contraire le cas, il faudra alors trancher la seconde question,
c’est-à-dire déterminer si les faits et les circonstances de l'espèce revêtent
un caractère si particulier que la Cour serait fondée à admettre une autre
exception à la règle actuellement reconnue selon laquelle une société
ne peut être protégée que par l'Etat dont elle a la nationalité.

10. Si, en revanche, on répond affirmativement à la question de droit
et si les faits essentiels allégués par le demandeur fournissent de prime
abord une base permettant de reconnaître sa qualité pour agir en
l’espèce, cette exception doit être rejetée au stade actuel de la procédure.
Une telle conclusion laisserait toutefois au défendeur la possibilité, lors
de la phase ultérieure de la procédure au fond, si celle-ci doit finalement
avoir lieu, de contester et de réfuter les faits allégués en apportant les
preuves nécessaires. Si la Cour estime que le défendeur apporte ces
preuves, elle rejettera évidemment la réclamation du demandeur
au fond.

11. En résumé, pour trancher la question de droit très importante que
soulève la troisième exception préliminaire, il faut déterminer d’abord
si le droit international contemporain donne à l'Etat le droit général
de protéger ses ressortissants, actionnaires d’une société étrangére,
à l'égard d’un Etat tiers, indépendamment de la règle générale d’après
laquelle la protection des sociétés est assurée par l'Etat dont elles ont

A

la nationalité et de l'exception à cette règle qui est admise comme il

52
BARCELONA TRACTION (OP. IND, WELLINGTON KOO) 55

est dit plus haut. I] s’agit de savoir si le droit international contemporain
sanctionne le droit général d’intervention revendiqué par le demandeur
au nom des actionnaires belges. Je me propose maintenant d’examiner
cette question.

A

12. L'introduction dans le droit international d’entités juridiques
privées sous forme de personnes morales est une conséquence naturellé
de leur apparition en droit interne. Comme i) existe presque autant de
types de sociétés qu’il y a de systèmes de droit interne en vertu desquels
elles sont constituées et comme les activités de ces sociétés ont gagné
en complexité et en vérité, le problème de la protection de leurs intérêts
légitimes a pris de plus en plus d'importance, et est devenu infiniment
complexe.

13. La notion de protection est fondamentale et paraît admise par
les tenants des deux thèses en présence. Leurs divergences de vues ont
trait à la forme et à la portée de sa mise en œuvre en droit international.
Ce qui importe dans le cas présent, cependant, c'est de déterminer quel
est le point de vue le plus raisonnable et le plus pratique à adopter en ce
qui concerne la protection des actionnaires d’une société étrangère par
leur Etat national. Cette protection doit-elle viser uniquement les
actionnaires d’une société étrangère qui possède la nationalité de l'Etat
«fantif »? Doit-elle se limiter au cas où ladite société étrangère a été
dissoute ou a en fait cessé d'exister ? Faut-il ajouter une autre condition,
à savoir que lesdits actionnaires possèdent la majorité ou tout au moins
une part substantielle des actions de la société ? Quel est le critère pour
déterminer ce qui constitue une part substantielle ? Quelle est l'influence
et quel est l'effet de l'attitude de l'Etat dont la société possède la nationa-
lité sur le drgit pour l'Etat national des actionnaires de protéger leurs
intérêts? Est-il intervenu et son intervention a-t-elle été énergique
ou non ?

14. Je suis porté à croire que des réponses positives à ces questions,
quels que soient leur intérêt et leur utilité, ne constituent pas des
éléments essentiels pour ce qui est de la règle générale de la protection
des actionnaires ressortissants de l’Etat intervenant et encore moins
pour ce qui est du problème particulier à l'examen.

15. Les investissements étrangers représentent une certaine forme de
biens, de droits et d'intérêts et comme tels peuvent en principe prétendre
à être protégés en droit international. Comme ces investissements se
font selon des formules et des méthodes nombreuses et variées et comme
le processus d'expansion et de développement n’est pas achevé, il est
inévitable, au stade actuel de l’évolution, que la protection de ces droits
et intérêts sur le plan international soulève des problèmes nouveaux

53
BARCELONA TRACTION {OP. IND. WELLINGTON KOO) 56

et fasse intervenir des notions peu familiéres. Mais, pour l'essentiel,
ces droits et intérêts relèvent tous de la règle générale de la protection
diplomatique et judiciaire du droit international. Ce qui compte réelle-
ment, c’est le principe fondamental de la protection qui a été si claire-
ment affirmé par la Cour permanente de Justice internationale dans
l'affaire Mavrommatis quand elle a déclaré :

« C'est un principe élémentaire du droit international que celui
qui autorise l'Etat à protéger ses nationaux lésés par des actes
contraires au droit international commis par un autre Etat, dont
ils n’ont pu obtenir satisfaction par les voies ordinaires!. »

En outre, le droit international qui est fondé au premier chef sur les
principes généralement reconnus de droit et de justice attache moins
d'importance à la forme et à l'apparence que le droit interne. Lorsqu'il
s’agit de la protection des biens, droits et intérêts, le droit international
a pour fonction de déterminer où et dans quelle mesure ces biens,
droits et intérêts existent et de tenir compte des réalités plutôt que des
formes et des apparences. Comme la Cour l’a déclaré dans son avis
consultatif relatif à la Réparation des dommages subis au service des
Nations Unies, «Le développement du droit international, au cours
de son histoire, a été influencé par les exigences de la vie internatio-
nale...?» Max Huber, rapporteur dans l'affaire des réclamations britan-
niques dans la zone espagnole du Maroc, qui opposait la Grande-Bretagne
et l'Espagne, a fait observer ce qui suit :

«... malgré le fait que beaucoup de systèmes de droit admettent
l'existence indépendante de sociétés en nom collectif, la jurispru-
dence prépondérante des tribunaux reconnaît la possibilité de
distinguer entre les parts contributives des sociétaires, d’un côté,
et la société même de l’autre. Le droit international qui, dans ce
domaine, s'inspire essentiellement des principes de l'équité, n’a
établi aucun critère formel pour accorder ou refuser la protection
diplomatique à des intérêts appartenant à des personnes de nationa-
lité différente...3 »

16. Le droit international reconnait généralement le droit qu’a un
Etat de protéger une société qui possède sa nationalité par une inter-
vention diplomatique vu par un recours 4 un réglement judiciaire inter-
national à l’encontre d’un autre Etat ayant commis contre cette société
des actes illicites engageant sa responsabilité internationale. Cette règle
découle évidemment par analogie du principe selon lequel :

 

1 C.P.J.I. série A n° 2, p. 12.

2 C.i.J. Recueil 1949, p. 178.

3 Cité par John Thomas Miller Jr., Du traitement par les gouvernemenis des
intérêts étrangers dits substantiels des sociétés, 1950, p. 82.

54
BARCELONA TRACTION (OP. IND. WELLINGTON KOO) 57

« En prenant fait et cause pour l’un des siens, en mettant en mou-
vement, en sa faveur, l'action diplomatique ou l’action judiciaire
internationale, cet Etat fait, à vrai dire, valoir son droit propre,
le droit qu'il a de faire respecter en la personne de ses ressortissants,
le droit international !. »

Cependant, en raison de la nature même de la personnalité morale,
cette analogie n'est qu’approximative et ne peut être poussée trop loin.
Elle a été acceptée car elle facilite la protection à l'étranger par ce qu’on
appelle l'Etat national. On n’a pas pu avoir et l'on n’a évidemment pas eu
l'intention d’en faire une règle généralement applicable à la protection
des droits et intérêts de différentes catégories groupés dans une entité
sociale dont les propriétaires ont souvent des nationalités différentes.
En outre, le droit interne lui-même, dans certaines circonstances,
habilite en fait les actionnaires à agir en leur propre nom à raison de
préjudices causés à la personne morale. Ce principe se retrouve non
seulement dans les décisions des tribunaux anglais et américains, mais
aussi dans la jurisprudence et le droit des sociétés du système
continental ?.

17. Du fait que la notion de personnalité morale est devenue plus
complexe et que les activités des diverses catégories de sociétés privées
contemporaines ont rapidement gagné en variété et en importance
— elles s’exercent souvent sur le territoire de nombreux Etats ayant des
systèmes de droit interne différents —, la structure de ces sociétés s’est
beaucoup diversifiée et le nombre des éléments constitutifs et associés
a augmenté. Ces sociétés ont souvent des filiales qu'elles possèdent dans
une mesure plus ou moins large et où différentes catégories d'actionnaires
possèdent des droits divers en matière de vote et de répartition des
bénéfices et des dividendes. Vu la croissance et le développement rapides
des sociétés par actions et des sociétés anonymes à l’époque moderne,
1e problème de leur protection est devenu plus complexe.

18. A’mon avis, il est utile d’avoir à l’esprit les considérations géné-
rales qui précèdent lorsqu'on examine la question soulevée dans ja
troisième exception préliminaire.

Ig. Il est possible, comme le soutient le conseil du défendeur, que la
jurisprudence internationale ne fournisse aucun précédent à l’appui
de la thèse du demandeur selon laquelle il a le droit de protéger les
intérêts de ressortissants actionnaires d’une société étrangère contre les
actes illicites commis par un Etat tiers au préjudice de cette société.
Il convient toutefois de remarquer que les sentences arbitrales examinées

1 C.P.J.I. série À n° 2, p. 12.
3 J. Mervyn Jones, “Claims on Behalf of Nationals who Are Shareholders in
Foreign Companies”, British Yearbook of International Law, 1949, vol. XXVI,

P. 232-234.
55
BARCELONA TRACTION (OP. IND. WELLINGTON KOO) 58

par les Parties, remontent pour la plupart à plusieurs dizaines d'années,
que l’organisation et les activités des sociétés sur le plan du commerce
et des finances internationales ont évolué au point de les rendre inappli-
cables et ont créé des conditions nouvelles et sans précédent qui à leur
tour ne cessent de susciter des problèmes jusqu'alors inconnus en droit
international, et auxquels il faut trouver une solution juste et équitable.

20. C'est pour cette raison que la règle de la protection d’une société
par son Etat national, simple à l’origine, a été jugée insuffisante et que
la pratique des Etats, les dispositions conventionnelles et les décisions
arbitrales internationales en sont arrivées à reconnaître à un Etat
le droit d'intervenir en faveur de ses ressortissants, actionnaires d’une
société qui a été lésée par l'Etat dont elle possède la nationalité, autre-
ment dit l'Etat où cette société a été constituée conformément à la
législation locale et dont elle est en conséquence censée avoir pris la
nationalité.

21. Que cette reconnaissance puisse être considérée comme une excep-
tion à la règle de la protection d’une société par son Etat national ou
comme une règle supplémentaire de protection des actionnaires d’une
société, cela n’a pas d'importance ; et ilimporte peu, à mon avis, que cette
reconnaissance fasse parfois l’objet d’une réserve, en vertu de laquelle
la protection serait subordonnée à la dissolution de la société en question
ou au fait qu'elle a quasiment cessé d’exister. Ce qu’il importe de noter,
c'est que l’on reconnaît à l'Etat national des actionnaires le droit de
protéger ces actionnaires, qu’ils soient à considérer simplement comme
des beneficial owners des droits, biens et intérêts de la société ou comme
des successeurs virtuels de la société qui est dissoute ou qui a en fait
cessé d'exister.

22. Hest vrai, comme l’a soutenu le défendeur, que ce droit de protec-
tion a été reconnu parce que, sans cela, l'Etat fautif étant l'Etat national
de la société en question, il n’y aurait aucune possibilité de réparation
en droit international. Il est toutefois non moins vrai que la raison d’être
de cette reconnaissance est d’assurer la réparation du dommage infligé
aux actionnaires et que la règle particulière selon laquelle seul l'Etat
national de la société pourrait exercer la protection cesse de s’appliquer
précisément et principalement lorsqu’il s’agit de protéger efficacement
les intéréts légitimes des actionnaires d’une société qui sont ressortissants
de l'Etat intervenant. S'il en est bien ainsi, il s'ensuit que la règle primi-
tive autorisant uniquement l'Etat national de la société à exercer la
protection diplomatique des biens, droits et intérêts de cette société
a plutôt le caractère d’une règle particulière pour la protection de la
société en tant que telle que celui d’une règle générale applicable à la
protection des droits et intérêts, individuels ou sociaux, de toutes
catégories, groupés dans le cadre de l'entité juridique qu'est la société.
Dans ces conditions, l'État national des actionnaires d’une société

56
BARCELONA TRACTION (OP. IND. WELLINGTON KOO) 59

étrangère est à fortiori habilité à exercer un droit de protection en leur
faveur.

23. Pour des raisons de commodité ou de principe, l'Etat national des
actionnaires d’une société étrangère peut laisser à l’Etat national de
la société étrangère le soin d’exercer en premier lieu le droit de protection
en faveur de la société, Mais ce droit n’est ni un droit exclusif ni un droit
préférentiel. Il n’y a pas de raison majeure pour refuser à l'Etat national
des actionnaires de la société le droit de les protéger à l'égard d’un Etat
tiers qui a causé un préjudice à la société et en conséquence à ses action-
naires. Cette protection aux fins d'obtenir réparation peut être assumée
soit conjointement avec l'Etat national de la société soit indépendam-
ment de cet Etat mais en même temps que lui. C’est à l'Etat national
des actionnaires qu'il appartient de déterminer, sur le plan du principe,
quelles mesures il convient de prendre à cette fin et quand il convient
de les prendre. Ii est possible que l’action entreprise par l'Etat national
de la société permette d’obtenir une réparation en faveur de la société
et par conséquent en faveur des actionnaires de la part de l'Etat qui
a causé un préjudice à la société ; dans ce cas, l'Etat national des action-
naires ne verra pas la nécessité d'intervenir en leur nom. Mais si l’action
de l'Etat national de la société ne donne aucun résultat ou si cet Etat
n’est pas disposé à prendre des mesures pour protéger la société ou s’il
met un terme à son intervention avant d’avoir obtenu le résultat désiré,
il n’y a aucune raison valable d'empêcher l'Etat nationa} des action-
naires d’exercer son propre droit d'intervenir en leur faveur de façon
à leur assurer une protection efficace.

24. Peut-être existe-t-il un cas où les intérêts des actionnaires pour-
raient ne pas être protégés en droit international ; c’est lorsque les
actionnaires d’une société étrangère ayant subi le dommage sont des
ressortissants de l'Etat fautif. Dans ce cas, non seulement il est impos-
sible de concevoir une réclamation internationale visant la protection
des intérêts des actionnaires comme tels contre leur propre Etat, s’ils
possédent toutes les actions de la société, mais encore ledit Etat peut
à juste titre dégager sa responsabilité internationale à l’égard de l'Etat
national de la société lésée en affirmant, comme le fait l'Etat national
d’une société dans le cas où il est lui-même l’auteur du dommage, qu’en
droit international un Etat ne peut, du moins théoriquement, se porter
préjudice à lui-même ou présenter une réclamation contre lui-même.
La protection des intérêts des actionnaires dépendra donc de l'attitude
de l’État national de la société et de l'action menée par lui pour faire
valoir son droit à intervenir diplomatiquement au nom de la société en
tant que telle. En effet, conformément au principe énoncé par la Cour
permanente dans l'affaire Mavrommatis selon lequel, en demandant
réparation d’un dommage causé à ses ressortissants par un Etat étranger,
un Etat fait valoir son droit propre, le droit de faire respecter par l'Etat
étranger en la personne de ses ressortissants le droit international,
l'Etat national de la société en question pourrait peut-être insister pour

57
BARCELONA TRACTION (OP. IND. WELLINGTON KOO) 60

qu’une réparation soit accordée a la société lésée de façon à compenser
également les pertes infligées aux actionnaires par l'Etat fautif dont
ces actionnaires sont ressortissants, mais on lui opposerait l'argument
qu’il n’a à cela aucun intérêt véritable, auquel le droit international
attache une importance primordiale.

25. Cependant, s’il existe des actionnaires possédant une nationalité
ou des nationalités autres que celle de l'Etat fautif, celui-ci ne peut
opposer aux réclamations de leurs Etats nationaux le même refus de
reconnaître sa responsabilité internationale pour l'acte illicite commis
par lui.

26. Ce que je viens de dire montre que la règle de la protection d’une
société par son Etat national et la règle de la protection des actionnaires
par leur Etat national ne sont pas, et ne peuvent pas être, exclusives
l’une de l’autre. Ces deux droits sont fondés sur des concepts différents ;
ils sont différents et indépendants l’un de l’autre. Ils coexistent. Ils sont
complémentaires et également nécessaires du point de vue du droit
international, encore que le droit d’un Etat à protéger une société
constituée conformément à sa législation se limite aux seuls besoins nés
de la nature de la personne morale!.

27. La prétendue exception mentionnée ci-dessus en ce qui concerne
la protection des actionnaires par leur Etat national, exception à la
règle générale de la protection d'une société par son Etat national, n’est
pas, à mon avis, une exception. Quand on l’examine, on constate que,
vu sa nature, il s'agit d’une règle distincte portant sur la protection des
intérêts que des actionnaires possèdent dans une société étrangère par
l'Etat national de ces actionnaires. Cette règle est indépendante de la
première règle et coexiste avec elle. Si elle a des rapports avec elle,
ce n’est qu’incidemment et du fait des circonstances. Elle diffère du droit
que possède l'Etat national de la société étrangère. Comme celui-ci, elle
découle indirectement du droit général qui appartient à l'Etat de
protéger ses ressortissants ainsi que leurs biens, leurs droits et leurs
intéréts sur le territoire d’un Etat étranger. Elle est un corollaire naturel
des principes de droit international concernant, d’une part, le traite-
ment équitable par un Etat des étrangers se trouvant sur son territoire et,
d’autre part, la protection diplomatique exercée par l'Etat national
pour obtenir réparation d’actes illicites commis par l'Etat étranger
en violation de ses obligations internationales.

28. En effet, si la règle générale prévoyant la protection d’une société
par son seul Etat national, même lorsque les intérêts des actionnaires
sont en cause, était par nature une règle générale et absolue, il en
résulterait qu'au cas où un préjudice serait causé à une société comptant

1 Voir De Visscher (Ch.), «De la protection diplomatique des actionnaires
d’une société contre l'Etat sous la législation duquel cette société s’est constituée »,
Revue de droit international et de législation comparée, 1934, p. 641-642.

58
BARCELONA TRACTION (OP. IND. WELLINGTON KOO) 6I

des actionnaires étrangers par l'Etat national de cette société, la question
s’arréterait là, puisqu'on affirme qu’un Etat ne peut encourir de responsa-
bilité internationale envers lui-méme. Pourtant le défendeur admet que,
dans un tel cas, l'Etat national de la société est responsable sur le plan
international pour avoir causé un préjudice aux actionnaires étrangers
de la société à travers la personne morale, bien que l'acte illicite ait visé
uniquement la société. Cette reconnaissance du droit qu'a l'Etat de
protéger diplomatiquement ses ressortissants actionnaires d’une société
étrangère, déjà sanctionnée par la pratique des Etats, par des sentences
arbitrales internationales et par des dispositions conventionnelles, est
en fait une application du principe général de la protection diploma-
tique des nationaux par leur propre Etat en droit international. Autre-
ment dit, le droit international reconnaît que les intérêts des action-
naires ont droit à la protection de l'Etat national de ceux-ci, tout comme
il admet la protection par un Etat des autres biens, droits et intérêts
appartenant à des ressortissants de cet Etat.

29. Le défendeur a voulu aussi tirer argument des inconvénients
et même de la confusion que présenterait sur le plan international une
protection double ou multiple exercée par l'Etat national de la société
et par l'Etat ou les Etats dont les actionnaires seraient les ressortissants.
Il paraît pertinent de rappeler à ce sujet ce que la Cour a dit dans son
avis consultatif de 1949 relatif à la Réparation des dommages subis
au service des Nations Unies lorsqu'elle a évoqué la possibilité d’une
concurrence entre le droit de protection diplomatique appartenant
à l'Etat et le droit de protection fonctionnelle appartenant à l’Organisa-
tion. Elle s’est exprimée comme suit :

« En pareil cas, il n’existe pas de règle de droit qui attribue une
priorité à l’un ou à l’autre, ou qui oblige soit l'Etat soit l'Organisa-
tion à s'abstenir de présenter une réclamation internationale. La
Cour ne conçoit pas pourquoi les parties intéressées ne pourraient
trouver des.solutions inspirées par la bonne volonté et le bon sens...

Bien que les bases des deux réclamations soient différentes, cela
ne signifie pas que l'Etat défendeur puisse être contraint à payer
deux fois la reparation due à raison du dommage t. »

A mon avis, l’argument selon lequel la protection multiple aboutirait
à la confusion est sans valeur.

30. En l'espèce, il est pertinent aussi de rappeler que, dans les pre-
mières années qui ont suivi la mise en faillite de la Barcelona Traction
par le tribunal de Reus le 12 février 1948, le Canada, Etat national de
la société, est intervenu activement pour la protection de ses intérêts.
Toutefois, 4 mesure que le temps passait, les démarches du Gouverne-

1 C.I.J. Recueil 1949, p. 185-186.
59
BARCELONA TRACTION (OP. IND. WELLINGTON KOO) 62

ment canadien ont révélé un changement d’attitude. Vers la fin de 1951,
le secrétaire d'Etat aux Affaires étrangères du Canada a dit au consul
d'Espagne au Canada que «les intérêts canadiens dans cette affaire
sont si minimes que celle-ci nous intéresse peu». Dans une lettre
du 19 juillet 1955 où il répondait à Arthur Dean, avocat de la Sidro,
lequel avait souligné qu'une « demande en termes énergiques », émanant
de plusieurs ambassadeurs en poste à Madrid, y compris l'ambassadeur
du Canada, «contribuerait très utilement à obtenir un résultat favo-
rable », le secrétaire d'Etat aux Affaires étrangères du Canada a décliné
la proposition en disant : « Le Gouvernement canadien n’a pas l’inten-
tion d'intervenir dans cette affaire ni de faire des représentations au
Gouvernement espagnol quant aux mesures qu’il conviendrait de prendre
en vue d'arriver à un règlement ?. »

31. À propos du droit qu'un Etat aurait, sur le plan international,
de protéger des ressortissants actionnaires d’une société étrangère contre
un Etat tiers, les parties en l'espèce ont discuté d’une question juridique
incidente : ce droit, s’il existe, est-il ou non limité aux actionnaires en
droit strict (legal shareholders) ou s’étend-il aux beneficial owners des
actions ? La question a trait au systéme qui consiste a inscrire les actions
d’une société donnée au nom de nominees dans la comptabilité de cette
société. Cette manière de faire est généralement autorisée par la loi ou par
la pratique commerciale dans les pays économiquement plus avancés où
l'on dispose de capitaux plus abondants pour les investissements
al’étranger comme pour les investissements à l'intérieur. Techniquement,
les personnes inscrites sont les legal owners des actions en question,
mais compte tenu des intentions et du but du droit interne qui prévoit
un système de ce genre et reconnaît le titre du beneficial owner au regard
de l’equity — droit interne qui doit être pris en considération en tant que
fait par le droit international — il serait manifestement injuste et inexact
de négliger les intérêts des propriétaires réels, des beneficral owners, dans
l'hypothèse où, une société donnée ayant subi un dommage à raison
d'actes illicites commis par un Etat étranger, l'Etat national des proprié-
taires réels des actions se verrait refuser le droit de les protéger sur le
plan international, alors même que l'Etat national des nominees — les
propriétaires inscrits — déclinerait pour des raisons de principe ou
d'opportunité d'intervenir auprès de l'Etat fautif pour protéger ses
propres ressortissants, qui se trouvent être les personnes au nom de qui
Jes actions sont inscrites.

32. Le droit international, qui se fonde avant tout sur les principes
généraux de droit et de justice, n’est pas lié par des considérations de
pure technique et des considérations formalistes auxquelles le droit

1 Lettre du 12 février 1952 adressée par l'ambassadeur de Belgique à Madrid
au ministre du Commerce extérieur de Belgique. Document déposé par le Gouver-
nement belge le 5 mai 1964. ;

2 Document déposé par le Gouvernement belge le 5 mai 1964.

60
BARCELONA TRACTION (or. IND. WELLINGTON KOO) 63

interne accorde souvent de l’importance. Comme on l’a déjà dit, le droit
fondamentai qu’a un Etat d'intervenir diplomatiquement pour protéger
ses ressortissants contre un autre Etat et chercher à obtenir réparation
d'un acte illicite commis par cet autre Etat contre lesdits ressortissants
s'applique généralement à la protection des intérêts authentiques de ces
ressortissants. La réalité compte plus que l’apparence. C’est l'intérêt
au regard de l’eguity qui importe et non l'intérêt au regard de la law.
En d’autres termes, c’est le fond qui importe sur le plan international
et non la forme.

33. Le nœud de toute la question, du point de vue du droit inter-
national, est le droit pour un Etat de protéger les intérêts légitimes de ses
ressortissants, actionnaires d’une société étrangère, contre l'Etat tiers
auteur du dommage. S'agissant de l’évolution d'une règle de droit
international coutumier, des divergences d'opinion sont toujours pos-
sibles sur le point de savoir si les faits sont suffisamment uniformes
et répétés avec assez de régularité pour que, sur la base de ce raisonne-
ment, on puisse affirmer l'existence d'une telle règle. La raison évidente
en est qu’en l’absence d’une norme généralement admise pour l’évalua-
tion de ces facteurs, il faut, pour parvenir à une conclusion, s’en remettre
dans une certaine mesure à une appréciation subjective tant de la
répétition des mêmes faits que de la rapidité du développement des
investissements étrangers dans la communauté internationale! A mon
sens, les pièces fournies à la Cour n’ont pas établi l'existence d’une règle
niant que les actionnaires et les beneficial owners d’actions d’une société
étrangère aient des intérêts. ou interdisant à leur Etat national de les
protéger par la voie d’une intervention diplomatique ou d’un recours
à un règlement judiciaire international. Au contraire, nombreux sont
les éléments tirés de la pratique des Etats?, des dispositions conven-
tionnelles 3 et des décisions arbitrales* qui justifient l'affirmation selon
laquelle il existe une règle implicite reconnaissant à un Etat le droit
de protéger ainsi ses ressortissants, actionnaires d’une société étrangère,
contre un Etat fautif, que celui-ci soit l’Etat national de la société
étrangère ou non, du chef d’un dommage causé par cet Etat aux action-
naires et résultant d’un dommage causé par lui à la société.

1 Voir De Visscher, Interprétation judiciaire, p. 219-251.

2 Voir des exemples dans: Alexandre-Charles Kiss, « La protection diploma-
tique des actionnaires dans la jurisprudence et la pratique internationales »,
Travaux et Recherches de l’Institut de Droit comparé de l'Université de Paris, 1960,
vol. XVIII, p. 178-210.

3 Pour les dispositions conventionnelles, voir Daniel Vignes, «La protection
des actionnaires dans les conventions internationales bilatérales », ibid., p. 211-241.

4 Pour un examen des décisions, voir J. Mervyn Jones, “Claims on Behalf of
Nationals who Are Shareholders in Foreign Companies”, British Yearbook of
International Law, 1949, vol. XXVI, p. 237-254.

61
BARCELONA TRACTION (OP. IND. WELLINGTON KOO) 64

B

34. Ayant déterminé ci-dessus la question générale de droit, reste
à examiner à présent la question de fait, qui est de savoir si les preuves
présentées à la Cour permettent de conclure que le demandeur a établi
son jus standi en l'espèce. Les principaux faits allégués par le demandeur
sont les suivants : I) des ressortissants belges possèdent des actions
de la Barcelona Traction, et leur participation au capital de la société
s'élevait à 88 % tant au 12 février 1948, date de la déclaration de
faillite de la Barcelona Traction, qu'au 14 juin 1962, date de la requête
introduisant la présente instance qui a été déposée le 19 juin 1962 ; 2)
jugement du tribunal de Reus du 12 février 1948 déclarant la Barce-
lona Traction en faillite ; 3) saisie des biens et avoirs de l’Ebro, de la
Barcelonesa et autres filiales de la société ; 4) saisie mediata y civilissima
des actions des filiales appartenant à la Barcelona Traction et conservées
à Toronto ; 5) impression et émission de nouveaux titres en remplace-
ment de ces actions ; 6) réunion d’une assemblée générale d'actionnaires
sur la base des titres possédés par les organes de la faillite ; 7) remplace-
ment des personnes nommées antérieurement comme mandataires devant
les tribunaux espagnols; 8) nomination de nouveaux conseils d’admi-
nistration pour les filiales ; 9) réunion privée de créanciers et nomination
des trustees pour la liquidation du capital de la Barcelona Traction ;
10) vente des filiales (grâce aux titres nouvellement créés) à la Fecsa,
appartenant au groupe March, le 4 janvier 1952.

35. Les faits ci-dessus sont-ils tous véridiques, comme on l’allègue ?
Quel est le caractère exact, le montant ou la valeur véritable des intérêts
que possèdent les ressortissants belges, personnes physiques ou morales ?
Comment le dommage leur a-t-il été causé? Dans quelle mesure en
ont-ils réellement souffert ? Toutes ces questions relèvent essentielle-
ment du fond. Au stade actuel de la procédure, il suffit, selon moi,
de noter que les faits allégués par le demandeur n’ont pas été contestés
par le défendeur. Puisqu'il en est ainsi, et compte tenu de la question
de droit définie ci-dessus, il convient de conclure qu’à première vue le
demandeur a établi son jus standi et que la troisième exception préli-
minaire aurait dû être rejetée.

(Signé) WELLINGTON Koo.

62
